Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings filed by applicant on 01/07/21. 
Claims 1-2, 9-11, 13-15, and 17 are amended
Claim 7 is cancelled
No claims are added
Claims 1-6 and 8-21 are pending

Note:
The claims are necessarily rooted in computer technology and are positively recited to show real-world implementation of the claimed invention, the claims are eligible under 35 U.S.C. 101.
As such, Claims 1-6 and 8-21 recite a particular application and as such have not been rejected in the 101 rejection below. Here, the claims integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acuna-Rohter; Jose Antonio et al. (US 2017/0103457), further in view of Roberts; Matthew P. (US 2013/0046598), Choudhuri; Somnath et al. (US 2013/0024361) and ONG; David (US 2013/0051237).

As per claims 1, 9 and 15: Acuna-Rohter shows:
A method for managing de-queueing (de-queueing is addressed using the Ong reference below) of transaction queues (Acuna-Rohter shows: [0021]), the method comprising:
A system for managing de-queueing (de-queueing is addressed using the Ong reference below) of transaction queues (Acuna-Rohter shows: [0021]), the system comprising:
a non-transitory memory storing instructions (Acuna-Rohter shows: [0064]); and 
a processor configured to execute the instructions to cause the system to (Acuna-Rohter shows: [0020]):
A non-transitory machine-readable medium having instructions stored thereon, the instructions executable to cause performance of operations comprising (Acuna-Rohter shows: [0064]):

Regarding the claim limitations:
“determining an available queue capacity of a queue, the queue comprising a plurality of requested transactions, the requested transactions indicating a plurality of items for purchase from one or more sellers, the available queue capacity indicating a capacity of the queue for storing an additional number of requested transactions”
determining a queue capacity of a queue, the queue comprising a plurality of requested transactions (Acuna-Rohter shows: [0026]: which shows measuring transaction processing speed, latency, capacity and response time), the requested transactions indicating a plurality of items for purchase from one or more sellers (Acuna-Rohter shows: [0020]: discusses how it is desirable to provide market participants with accurate and actionable information about current response times to reduce the amount or cost of calculations and data transfer caused by unnecessary low risk messages.  In applications where the architecture includes a processor preceded by a queue, it may be desirable to be able to accurately calculate how long a new message added to the queue would have to wait in the queue before being processed or serviced by the processor. Further, in [0025]: where estimated response time and queue size are indicated to users),
Further, regarding the claim limitation “an available queue capacity”, even though Acuna-Rohter shows [0035]: the MBP feed indicates how many requested transactions are on the order book and also shows batch processing of requests. Further, in [0020]: shows a desire for accurately calculating how long a new message added to the queue would have to wait in the queue before being processed or serviced by the processor. However, Acuna-Rohter does not explicitly show available space in the queue, and as such does not explicitly show “an available queue capacity”.
It should be noted that even though Reference Acuna-Rohter teaches queue capacity and transaction rate and Reference Roberts shows load balancing, and both references show the need to increase processing rates and increase capacity, but neither reference shows that a comparison of the two rates is done. As such, neither reference shows “the rate at which requested transactions are added to the queue is larger than the transaction rate.”
However, Choudhuri shows the above limitation at least in [0003], [0172]-[0175]: where Choudhuri shows how the system allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities.  The system monitors the queues of the transactions being made using various channels, and responds by adjusting the server and application resources needed for performing pre-filtering on the transactions in the queues.
Choudhuri shows “an available queue capacity” at least in [0174]: which shows monitoring the number of transactions in the queues that are received and sent by the financial institution in real-time and varies the capacity of the system and application as the number of transactions in the queues change.  In other embodiments of the invention, instead of, or in conjunction with, monitoring the queues to determine the capacity needed as the queues change, the capacity may be allocated for days or times within a day in the future based on the historical transaction volume trends that have occurred in the past.
Reference Choudhuri and Reference Acuna-Rohter are analogous prior art to the claimed invention because both primary reference and secondary reference perform order or transaction processing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Choudhuri in the system of Acuna-Rohter, in order to provide for a system that allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities…the capacity can be changed during times of high and low volumes, thus allowing the allocation of resources based on transaction volume, which reduces the computing, energy, labor, etc. costs as taught by Reference Choudhuri (see at least in [0003]) so that the process of transaction processing can be made more efficient and effective.
Regarding the claim limitation: 
“the available queue capacity indicating a capacity of the queue for storing an additional number of requested transactions” 
Acuna-Rohter shows [0035]: the MBP feed indicates how many requested transactions are on the order book and also shows batch processing of requests. Further, in [0020]: shows a desire for accurately calculating how long a new message added to the queue would have to wait in the queue before being processed or serviced by the processor. [0079]: which shows distributed processing, and parallel processing capacity, [0101]: shows limited or maximum number may be executed in any particular accumulation period, or sub-period. [0109]: shows keep track of how many transactions are related to modification or cancellation of a previous request out of the total requests received. [0114]: shows order size determination for a particular user, [0115]: shows order volume and the calculation of volume score for a particular user, [0128]: shows previously stored quantities of orders from the associated market participant, [0136] Messages from the pre-match queue enter the match component sequentially and are processed sequentially.  In one regard, the pre-transaction queue, e.g., the pre-match queue, may be considered to be a buffer or waiting spot for messages before they can enter and be processed by the transaction component, e.g., the match component. In one embodiment, there is no out-of-order message processing for messages received by the transaction processing system. The pre-match and post-match queues are, in one embodiment, fixed in size, and any messages received when the queues are full may need to wait outside the transaction processing system or be re-sent to the transaction processing system. [0150]: which shows the distributed and calculated amount may be a "wait until serviced" time, or how much time a message would have to wait before it is serviced by the match component.  A service time may be the amount of time that the message spends being serviced or processed in the match component. 

Regarding the claim limitations below:
“comparing the available queue capacity to a predefined threshold;”
Acuna-Rohter shows comparing to a threshold to alert the exchange that the system is experiencing some system degradation ([0216]), further, alerting the user of a low latency prediction based on comparisons to the threshold ([0241]), and also placing a trade or preventing a trade from being placed based on the threshold for the latency prediction ([0243]).

Regarding the claim limitations below:
“adjusting, in response to the comparing, a size of the queue by:”
References Acuna-Rohter, Choudhuri, and Roberts do not explicitly show the above limitation.
Reference Acuna-Rohter shows “a size of the queue” at least in [0025], [0190]. The reference also shows calculating how long a new message added to the queue has to wait reads on “queue capacity” also transaction processing speed ([0026]) reads on “transaction rate”. 
Further, Reference Roberts shows at least in [0057]: Should processing requirements dictate a greater amount speed and/or capacity, distributed processors (e.g., Distributed CDP) mainframe, multi-core, parallel, and/or super-computer architectures may similarly be employed. Reference Roberts also shows load balancing at least in [0057], [0065], [0083].
Choudhuri shows “an available queue capacity” at least in [0174]: which shows monitoring the number of transactions in the queues that are received and sent by the financial institution in real-time and varies the capacity of the system and application as the number of transactions in the queues change.  In other embodiments of the invention, instead of, or in conjunction with, monitoring the queues to determine the capacity needed as the queues change, the capacity may be allocated for days or times within a day in the future based on the historical transaction volume trends that have occurred in the past.
Even though the references show parts of the above claim limitation. Roberts shows load balancing, however, none of the above reference show “adjusting” the queue. 
Reference Ong shows “adjusting” the queue (at least in [0044]-[0045], Ong, shows adjusting the quantum which is the bytes that can be served from a particular zone. Further, in [0046]: Ong shows bandwidth management. In [0055]: Ong shows [0055] the quantum manager 420 dynamically adjusts the quantum values 409 of each queue 408 according to user load of the particular zone to which the queue 408 corresponds.
Reference Ong and Reference Acuna-Rohter are analogous prior art to the claimed invention because both primary reference and secondary reference perform queue processing or queue management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Ong in the system of Acuna-Rohter, in order to provide for a system that selectively dequeuing data from the queues involves dequeuing an amount of data from a selected queue, the amount of data being determined according to user load of a zone to which the selected queue corresponds. as taught by Reference Ong (see at least in [0015]) so that the process of transaction processing can be made more efficient and effective. 

Regarding the claim limitations below:
“increasing the size of the queue in response to a determination that the available queue capacity is smaller than the predefined threshold; or”
Reference Acuna-Rohter shows [0035]: the MBP feed indicates how many requested transactions are on the order book and also shows batch processing of requests. Further, in [0020]: shows a desire for accurately calculating how long a new message added to the queue would have to wait in the queue before being processed or serviced by the processor. [0079]: which shows distributed processing, and parallel processing capacity, [0101]: shows limited or maximum number may be executed in any particular accumulation period, or sub-period. [0109]: shows keep track of how many transactions are related to modification or cancellation of a previous request out of the total requests received. [0114]: shows order size determination for a particular user, [0115]: shows order volume and the calculation of volume score for a particular user, [0128]: shows previously stored quantities of orders from the associated market participant, [0136] Messages from the pre-match queue enter the match component sequentially and are processed sequentially.  In one regard, the pre-transaction queue, e.g., the pre-match queue, may be considered to be a buffer or waiting spot for messages before they can enter and be processed by the transaction component, e.g., the match component. In one embodiment, there is no out-of-order message processing for messages received by the transaction processing system. The pre-match and post-match queues are, in one embodiment, fixed in size, and any messages received when the queues are full may need to wait outside the transaction processing system or be re-sent to the transaction processing system. [0150]: which shows the distributed and calculated amount may be a "wait until serviced" time, or how much time a message would have to wait before it is serviced by the match component.  A service time may be the amount of time that the message spends being serviced or processed in the match component. 
However, Reference Acuna-Rohter “an available queue capacity”
Choudhuri shows “an available queue capacity” at least in [0174]: which shows monitoring the number of transactions in the queues that are received and sent by the financial institution in real-time and varies the capacity of the system and application as the number of transactions in the queues change.  In other embodiments of the invention, instead of, or in conjunction with, monitoring the queues to determine the capacity needed as the queues change, the capacity may be allocated for days or times within a day in the future based on the historical transaction volume trends that have occurred in the past.
Choudhuri also shows “increasing the size of the queue in response to a determination that the available queue capacity is smaller than the predefined threshold” in [0003]: The multi-stage filtering process allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities.  The system monitors the queues of the transactions being made using various channels, and responds by adjusting the server and application resources needed for performing pre-filtering on the transactions in the queues….. The capacity can be changed during times of high and low volumes, thus allowing the allocation of resources based on transaction volume, which reduces the computing, energy, labor, etc. costs associated with fraud detection systems without losing the ability to detect almost all of the fraudulent transactions occurring.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Choudhuri in the system of Acuna-Rohter, in order to provide for a system that allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities…the capacity can be changed during times of high and low volumes, thus allowing the allocation of resources based on transaction volume, which reduces the computing, energy, labor, etc. costs as taught by Reference Choudhuri (see at least in [0003]) so that the process of transaction processing can be made more efficient and effective.

Regarding the claim limitations below:
“decreasing the size of the queue in response to a determination that the available queue capacity is larger than the predefined threshold;”
Reference Acuna-Rohter shows [0035]: the MBP feed indicates how many requested transactions are on the order book and also shows batch processing of requests. Further, in [0020]: shows a desire for accurately calculating how long a new message added to the queue would have to wait in the queue before being processed or serviced by the processor. [0079]: which shows distributed processing, and parallel processing capacity, [0101]: shows limited or maximum number may be executed in any particular accumulation period, or sub-period. [0109]: shows keep track of how many transactions are related to modification or cancellation of a previous request out of the total requests received. [0114]: shows order size determination for a particular user, [0115]: shows order volume and the calculation of volume score for a particular user, [0128]: shows previously stored quantities of orders from the associated market participant, [0136] Messages from the pre-match queue enter the match component sequentially and are processed sequentially.  In one regard, the pre-transaction queue, e.g., the pre-match queue, may be considered to be a buffer or waiting spot for messages before they can enter and be processed by the transaction component, e.g., the match component. In one embodiment, there is no out-of-order message processing for messages received by the transaction processing system. The pre-match and post-match queues are, in one embodiment, fixed in size, and any messages received when the queues are full may need to wait outside the transaction processing system or be re-sent to the transaction processing system. [0150]: which shows the distributed and calculated amount may be a "wait until serviced" time, or how much time a message would have to wait before it is serviced by the match component.  A service time may be the amount of time that the message spends being serviced or processed in the match component. 
However, Reference Acuna-Rohter “an available queue capacity”
Choudhuri shows “an available queue capacity” at least in [0174]: which shows monitoring the number of transactions in the queues that are received and sent by the financial institution in real-time and varies the capacity of the system and application as the number of transactions in the queues change.  In other embodiments of the invention, instead of, or in conjunction with, monitoring the queues to determine the capacity needed as the queues change, the capacity may be allocated for days or times within a day in the future based on the historical transaction volume trends that have occurred in the past.
Choudhuri also shows “decreasing the size of the queue in response to a determination that the available queue capacity is larger than the predefined threshold” in [0003]: The multi-stage filtering process allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities.  The system monitors the queues of the transactions being made using various channels, and responds by adjusting the server and application resources needed for performing pre-filtering on the transactions in the queues….. The capacity can be changed during times of high and low volumes, thus allowing the allocation of resources based on transaction volume, which reduces the computing, energy, labor, etc. costs associated with fraud detection systems without losing the ability to detect almost all of the fraudulent transactions occurring.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Choudhuri in the system of Acuna-Rohter, in order to provide for a system that allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities…the capacity can be changed during times of high and low volumes, thus allowing the allocation of resources based on transaction volume, which reduces the computing, energy, labor, etc. costs as taught by Reference Choudhuri (see at least in [0003]) so that the process of transaction processing can be made more efficient and effective.

Regarding the claim limitations below:
determining a de-queue rate of a processing module ([0055]-[0064]: discusses determining the speed), the de-queue rate indicating a rate at which the requested transactions are de-queued from the queue by the processing module and transmitted to a risk module (Acuna-Rohter shows message arrival rate, transaction processing speed ([0026]), also Acuna-Rohter shows generating latency tables so that actual response time, processing time and latency time can be analyzed (Fig. 5, #504, [0195]). Here, transaction processing speed reads on “transaction rate”).
In the claim limitations above, Reference Acuna-Rohter does not explicitly show “de-queue”. Reference Ong shows “de-queue” (see at least [0014]-[0015], [0052]-[0054], [0065]-[0069], [0090]-[0092]).
Reference Ong and Reference Acuna-Rohter are analogous prior art to the claimed invention because both primary reference and secondary reference perform queue processing or queue management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Ong in the system of Acuna-Rohter, in order to provide for a system that allows the database may be implemented as a mix of data structures, objects, and relational structures.  Databases may be consolidated and/or distributed in countless variations through standard data processing techniques.  Portions of databases, e.g., tables, may be exported and/or imported and thus decentralized and/or integrated as taught by Reference Roberts (see at least in [0051]) so that the process of transaction processing can be made more efficient and effective. 

Regarding the claim limitation:
“determining, based on the available queue capacity and the de-queue (de-queueing is addressed using the Ong reference above) rate, whether to increase or decrease a processing rate at which the de-queued transactions are processed by the processing module;
determining, based on the queue capacity and the transaction capacity, whether to increase or decrease a processing rate at which transactions that are removed from the queue are processed by the processing module”
determining, based on the available queue capacity and the transaction rate ([0020]-[0021]: where Acuna-Rohter shows calculating how long a new message added to the queue has to wait reads on “queue capacity” also transaction processing speed ([0026]) reads on “transaction rate”), 
Reference Acuna-Rohter shows [0035]: the MBP feed indicates how many requested transactions are on the order book and also shows batch processing of requests. Further, in [0020]: shows a desire for accurately calculating how long a new message added to the queue would have to wait in the queue before being processed or serviced by the processor. [0079]: which shows distributed processing, and parallel processing capacity, [0101]: shows limited or maximum number may be executed in any particular accumulation period, or sub-period. [0109]: shows keep track of how many transactions are related to modification or cancellation of a previous request out of the total requests received. [0114]: shows order size determination for a particular user, [0115]: shows order volume and the calculation of volume score for a particular user, [0128]: shows previously stored quantities of orders from the associated market participant, [0136] Messages from the pre-match queue enter the match component sequentially and are processed sequentially.  In one regard, the pre-transaction queue, e.g., the pre-match queue, may be considered to be a buffer or waiting spot for messages before they can enter and be processed by the transaction component, e.g., the match component. In one embodiment, there is no out-of-order message processing for messages received by the transaction processing system. The pre-match and post-match queues are, in one embodiment, fixed in size, and any messages received when the queues are full may need to wait outside the transaction processing system or be re-sent to the transaction processing system. [0150]: which shows the distributed and calculated amount may be a "wait until serviced" time, or how much time a message would have to wait before it is serviced by the match component.  A service time may be the amount of time that the message spends being serviced or processed in the match component. 
However, Reference Acuna-Rohter “an available queue capacity”
Choudhuri shows “an available queue capacity” at least in [0174]: which shows monitoring the number of transactions in the queues that are received and sent by the financial institution in real-time and varies the capacity of the system and application as the number of transactions in the queues change.  In other embodiments of the invention, instead of, or in conjunction with, monitoring the queues to determine the capacity needed as the queues change, the capacity may be allocated for days or times within a day in the future based on the historical transaction volume trends that have occurred in the past.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Choudhuri in the system of Acuna-Rohter, in order to provide for a system that allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities…the capacity can be changed during times of high and low volumes, thus allowing the allocation of resources based on transaction volume, which reduces the computing, energy, labor, etc. costs as taught by Reference Choudhuri (see at least in [0003]) so that the process of transaction processing can be made more efficient and effective.
further still, regarding:
“whether to increase or decrease a processing rate at which the de-queued transactions are processed by the processing module” 
In [0050]: Acuna-Rohter shows the necessity for eliminating low-risk messages, thereby reducing the amount of data consumed over the communications medium.  This then increases the amount of bandwidth available for other communications or allows for the use of a lesser bandwidth, and potentially lesser cost, communications medium. Further, in [0055]: shows a risk management module, also see Fig. 1, # 134, one or more of the trading system components, including the user database 102, the account data module 104, the match engine module 106, the trade database 108, the order book module 110, the market data module 112, the risk management module 134, the order processing module 136, the message management module 140, the market condition prediction module 142, or other component of the exchange computer system 100. Further, in [0140]-[0156], the minimizing market participant risk by keeping the participant informed of delays that may occur in the transaction processing and also finding ways to minimize transaction processing time using many different methods including transaction volume or size based transaction processing for a user. Further, in [0070]: shows processing strategies may include multiprocessing, multitasking, parallel processing and the like. [0079]: distributed processing, component/object distributed processing, and parallel processing. [0249]: In certain circumstances, multitasking and parallel processing may be advantageous. This reads on “increase a processing rate” in the claim above.
Further, Roberts shows at least in [0057]: Should processing requirements dictate a greater amount speed and/or capacity, distributed processors (e.g., Distributed CDP) mainframe, multi-core, parallel, and/or super-computer architectures may similarly be employed.
Reference Roberts and Reference Acuna-Rohter are analogous prior art to the claimed invention because both primary reference and secondary reference perform order or transaction processing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Roberts in the system of Acuna-Rohter, in order to provide for a system that allows the database may be implemented as a mix of data structures, objects, and relational structures.  Databases may be consolidated and/or distributed in countless variations through standard data processing techniques.  Portions of databases, e.g., tables, may be exported and/or imported and thus decentralized and/or integrated as taught by Reference Roberts (see at least in [0051]) so that the process of transaction processing can be made more efficient and effective.
Further, Acuna-Rohter and Roberts does not explicitly show “whether to increase or decrease a processing rate at which the de-queued transactions are processed by the processing module”.
Choudhuri also shows “whether to increase or decrease a processing rate at which the de-queued transactions are processed by the processing module” in [0003]: The multi-stage filtering process allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities.  The system monitors the queues of the transactions being made using various channels, and responds by adjusting the server and application resources needed for performing pre-filtering on the transactions in the queues….. The capacity can be changed during times of high and low volumes, thus allowing the allocation of resources based on transaction volume, which reduces the computing, energy, labor, etc. costs associated with fraud detection systems without losing the ability to detect almost all of the fraudulent transactions occurring.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Choudhuri in the system of Acuna-Rohter, in order to provide for a system that allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities…the capacity can be changed during times of high and low volumes, thus allowing the allocation of resources based on transaction volume, which reduces the computing, energy, labor, etc. costs as taught by Reference Choudhuri (see at least in [0003]) so that the process of transaction processing can be made more efficient and effective.
Further, Acuna-Rohter and Roberts does not explicitly show “a processing rate at which transactions that are removed from the queue are processed by the processing module”.
Ong shows “a processing rate at which transactions that are removed from the queue are processed by the processing module” in [0045], [0052]: removed from a particular queue.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Ong in the system of Acuna-Rohter, in order to provide for a system that selectively dequeuing data from the queues involves dequeuing an amount of data from a selected queue, the amount of data being determined according to user load of a zone to which the selected queue corresponds as taught by Reference Ong (see at least in [0015]) so that the process of transaction processing can be made more efficient and effective. 

Regarding the claim limitation below:
“in response to determining to increase or decrease the processing rate, resizing the processing module.”
Even though Acuna-Rohter in [0050] show reducing amount of data to increase bandwidth for other communications, it does not explicitly show “resizing the processing module”.
Reference Roberts shows in [0062]: Should processing requirements dictate a greater amount speed and/or capacity, distributed network controllers (e.g., Distributed CD Platform), architectures may similarly be employed to pool, load balance, and/or otherwise increase the communicative bandwidth required by the CD Platform. Reference Roberts describes a “CD Platform” as collectively discounting platform. This reads on the claim limitation above.
Reference Roberts and Reference Acuna-Rohter are analogous prior art to the claimed invention because both primary reference and secondary reference perform order or transaction processing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Roberts in the system of Acuna-Rohter, in order to provide for a system that allows the database may be implemented as a mix of data structures, objects, and relational structures.  Databases may be consolidated and/or distributed in countless variations through standard data processing techniques.  Portions of databases, e.g., tables, may be exported and/or imported and thus decentralized and/or integrated as taught by Reference Roberts (see at least in [0051]) so that the process of transaction processing can be made more efficient and effective.

Regarding the claim limitation below:
“based on the resizing, determining whether the available queue capacity is at a predetermined level; and 
Regarding the claim limitations above, applicants originally submitted specification shows in [0064]-[0065] the above limitations as “The processing capacity of the processing module 308 is dependent on how many requested transactions can be processed at the same time by the risk module 210 and the payment module 222… The processing rate and the processing capacity of the processing module 308 can both depend on the number and efficiency of processing modules that are being used by the de-queue module 220. In some embodiments, the processing capacity also indicates a local cache of the processing modules 308 and 310. The local cache can be used to store de-queued requested transactions before they are communicated to the risk module 210 and the payment module 222.”
In light of this description, even though Acuna-Rohter in [0050] show reducing amount of data to increase bandwidth for other communications, it does not explicitly show “resizing the processing module”.
Reference Roberts shows in [0057]: Additionally, processors may include internal fast access addressable memory, and be capable of mapping and addressing memory beyond the processor itself; internal memory may include, but is not limited to: fast registers, various levels of cache memory (e.g., level 1, 2, 3, etc.), RAM, etc. The processor may access this memory through the use of a memory address space that is accessible via instruction address, which the processor can construct and decode allowing it to access a circuit path to a specific memory address space having a memory state.  The CPU may be a microprocessor such as: AMD's Athlon, Duron and/or Opteron; ARM's application, embedded and secure processors; IBM and/or Motorola's DragonBall and PowerPC; IBM's and Sony's Cell processor; Intel's Celeron, Core (2) Duo, Itanium, Pentium, Xeon, and/or XScale; and/or the like processor(s).  The CPU interacts with memory through instruction passing through conductive and/or transportive conduits (e.g., (printed) electronic and/or optic circuits) to execute stored instructions (i.e., program code) according to conventional data processing techniques.  Such instruction passing facilitates communication within the CDP and beyond through various interfaces.  Should processing requirements dictate a greater amount speed and/or capacity, distributed processors (e.g., Distributed CDP) mainframe, multi-core, parallel, and/or super-computer architectures may similarly be employed.
Reference Roberts shows in [0062]: Should processing requirements dictate a greater amount speed and/or capacity, distributed network controllers (e.g., Distributed CD Platform), architectures may similarly be employed to pool, load balance, and/or otherwise increase the communicative bandwidth required by the CD Platform. Reference Roberts describes a “CD Platform” as collectively discounting platform. This reads on the claim limitation above. Also see [0069]: where connection or communication with external processors (for added capabilities; e.g., crypto devices)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Roberts in the system of Acuna-Rohter, in order to provide for a system that allows the database may be implemented as a mix of data structures, objects, and relational structures.  Databases may be consolidated and/or distributed in countless variations through standard data processing techniques.  Portions of databases, e.g., tables, may be exported and/or imported and thus decentralized and/or integrated as taught by Reference Roberts (see at least in [0051]) so that the process of transaction processing can be made more efficient and effective.

	Regarding the claim limitations below:
“modifying the de-queue rate when the available queue capacity is not at the predetermined level.”
([0020]-[0021]: where Acuna-Rohter shows calculating how long a new message added to the queue has to wait reads on “queue capacity” also transaction processing speed ([0026]) reads on “transaction rate”, [0026]: which shows measuring transaction processing speed, latency, capacity and response time, [0055]-[0064]: discusses determining the speed. 
Even though Acuna-Rohter in [0050] show reducing amount of data to increase bandwidth for other communications, it does not explicitly show “resizing the processing module”. 
Reference Roberts shows in [0062]: Should processing requirements dictate a greater amount speed and/or capacity, distributed network controllers (e.g., Distributed CD Platform), architectures may similarly be employed to pool, load balance, and/or otherwise increase the communicative bandwidth required by the CD Platform. Reference Roberts describes a “CD Platform” as collectively discounting platform. This reads on the claim limitation above.
Reference Roberts and Reference Acuna-Rohter are analogous prior art to the claimed invention because both primary reference and secondary reference perform order or transaction processing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Roberts in the system of Acuna-Rohter, in order to provide for a system that allows the database may be implemented as a mix of data structures, objects, and relational structures.  Databases may be consolidated and/or distributed in countless variations through standard data processing techniques.  Portions of databases, e.g., tables, may be exported and/or imported and thus decentralized and/or integrated as taught by Reference Roberts (see at least in [0051]) so that the process of transaction processing can be made more efficient and effective.
It should be noted that even though Reference Acuna-Rohter teaches queue capacity and transaction rate and Reference Roberts shows load balancing, and both references show the need to increase processing rates and increase capacity, but neither reference shows that a comparison of the two rates is done. As such, neither reference shows “rate” in the above claim limitation.
However, Choudhuri shows the above limitation at least in [0003], [0172]-[0175]: where Choudhuri shows how the system allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities.  The system monitors the queues of the transactions being made using various channels, and responds by adjusting the server and application resources needed for performing pre-filtering on the transactions in the queues.
Reference Choudhuri and Reference Acuna-Rohter are analogous prior art to the claimed invention because both primary reference and secondary reference perform order or transaction processing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Choudhuri in the system of Acuna-Rohter, in order to provide for a system that allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities…the capacity can be changed during times of high and low volumes, thus allowing the allocation of resources based on transaction volume, which reduces the computing, energy, labor, etc. costs as taught by Reference Choudhuri (see at least in [0003]) so that the process of transaction processing can be made more efficient and effective.

As per claim 2: Acuna-Rohter shows:
further comprising:
determining a transaction capacity of the processing module, the transaction capacity indicating capacity of the processing module to process a number of requested transactions ([0020]-[0021]: where Acuna-Rohter shows calculating how long a new message added to the queue has to wait reads on “queue capacity” also transaction processing speed ([0026]) reads on “transaction rate”. Also see, [0050]: shows the necessity for eliminating low-risk messages, thereby reducing the amount of data consumed over the communications medium.  This then increases the amount of bandwidth available for other communications or allows for the use of a lesser bandwidth, and potentially lesser cost, communications medium).
Regarding the claim limitation below:
“wherein said determining whether to increase or decrease the processing rate is further based on the transaction capacity”
In [0050]: Acuna-Rohter shows the necessity for eliminating low-risk messages, thereby reducing the amount of data consumed over the communications medium.  This then increases the amount of bandwidth available for other communications or allows for the use of a lesser bandwidth, and potentially lesser cost, communications medium. Further, in [0055]: shows a risk management module, also see Fig. 1, # 134, one or more of the trading system components, including the user database 102, the account data module 104, the match engine module 106, the trade database 108, the order book module 110, the market data module 112, the risk management module 134, the order processing module 136, the message management module 140, the market condition prediction module 142, or other component of the exchange computer system 100. Further, in [0140]-[0156], the minimizing market participant risk by keeping the participant informed of delays that may occur in the transaction processing and also finding ways to minimize transaction processing time using many different methods including transaction volume or size based transaction processing for a user. Further, in [0070]: shows processing strategies may include multiprocessing, multitasking, parallel processing and the like. [0079]: distributed processing, component/object distributed processing, and parallel processing. [0249]: In certain circumstances, multitasking and parallel processing may be advantageous. This reads on “increase a processing rate” in the claim above.
Further, Roberts shows at least in [0057]: Should processing requirements dictate a greater amount speed and/or capacity, distributed processors (e.g., Distributed CDP) mainframe, multi-core, parallel, and/or super-computer architectures may similarly be employed.
Reference Roberts and Reference Acuna-Rohter are analogous prior art to the claimed invention because both primary reference and secondary reference perform order or transaction processing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Roberts in the system of Acuna-Rohter, in order to provide for a system that allows the database may be implemented as a mix of data structures, objects, and relational structures.  Databases may be consolidated and/or distributed in countless variations through standard data processing techniques.  Portions of databases, e.g., tables, may be exported and/or imported and thus decentralized and/or integrated as taught by Reference Roberts (see at least in [0051]) so that the process of transaction processing can be made more efficient and effective.
Further, Choudhuri also shows “whether to increase or decrease a processing rate at which the de-queued transactions are processed by the processing module” in [0003]: The multi-stage filtering process allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities.  The system monitors the queues of the transactions being made using various channels, and responds by adjusting the server and application resources needed for performing pre-filtering on the transactions in the queues….. The capacity can be changed during times of high and low volumes, thus allowing the allocation of resources based on transaction volume, which reduces the computing, energy, labor, etc. costs associated with fraud detection systems without losing the ability to detect almost all of the fraudulent transactions occurring.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Choudhuri in the system of Acuna-Rohter, in order to provide for a system that allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities…the capacity can be changed during times of high and low volumes, thus allowing the allocation of resources based on transaction volume, which reduces the computing, energy, labor, etc. costs as taught by Reference Choudhuri (see at least in [0003]) so that the process of transaction processing can be made more efficient and effective.

As per claims 3, 10 and 16: Acuna-Rohter shows:
wherein the processing module Acuna-Rohter shows message arrival rate, transaction processing speed ([0026]), also transmits de-queued requested transactions to the risk module by communicating with a first portion of the risk module (Acuna-Rohter shows generating latency tables so that actual response time, processing time and latency time can be analyzed (Fig. 5, #504, [0195]). Here, transaction processing speed reads on “transaction rate”. In [0050]: Acuna-Rohter shows the necessity for eliminating low-risk messages, thereby reducing the amount of data consumed over the communications medium.  This then increases the amount of bandwidth available for other communications or allows for the use of a lesser bandwidth, and potentially lesser cost, communications medium. Further, in [0055]: shows a risk management module, also see Fig. 1, # 134, one or more of the trading system components, including the user database 102, the account data module 104, the match engine module 106, the trade database 108, the order book module 110, the market data module 112, the risk management module 134, the order processing module 136, the message management module 140, the market condition prediction module 142, or other component of the exchange computer system 100. Further, in [0140]-[0156], the minimizing market participant risk by keeping the participant informed of delays that may occur in the transaction processing and also finding ways to minimize transaction processing time using many different methods including transaction volume or size based transaction processing for a user. Further, in [0070]: shows processing strategies may include multiprocessing, multitasking, parallel processing and the like. [0079]: distributed processing, component/object distributed processing, and parallel processing. [0249]: In certain circumstances, multitasking and parallel processing may be advantageous), and
Regarding the claim limitation below:
“wherein in response to resizing the processing module, the resized processing module transmits additional or fewer de-queued requested transactions to a second portion of the risk module.”
Regarding the claim limitations above, applicants originally submitted specification shows in [0064]-[0065] the above limitations as “The processing capacity of the processing module 308 is dependent on how many requested transactions can be processed at the same time by the risk module 210 and the payment module 222… The processing rate and the processing capacity of the processing module 308 can both depend on the number and efficiency of processing modules that are being used by the de-queue module 220. In some embodiments, the processing capacity also indicates a local cache of the processing modules 308 and 310. The local cache can be used to store de-queued requested transactions before they are communicated to the risk module 210 and the payment module 222.”
In light of this description, even though Acuna-Rohter in [0050] show reducing amount of data to increase bandwidth for other communications, it does not explicitly show “resizing the processing module”.
Reference Roberts shows in [0057]: Additionally, processors may include internal fast access addressable memory, and be capable of mapping and addressing memory beyond the processor itself; internal memory may include, but is not limited to: fast registers, various levels of cache memory (e.g., level 1, 2, 3, etc.), RAM, etc. The processor may access this memory through the use of a memory address space that is accessible via instruction address, which the processor can construct and decode allowing it to access a circuit path to a specific memory address space having a memory state.  The CPU may be a microprocessor such as: AMD's Athlon, Duron and/or Opteron; ARM's application, embedded and secure processors; IBM and/or Motorola's DragonBall and PowerPC; IBM's and Sony's Cell processor; Intel's Celeron, Core (2) Duo, Itanium, Pentium, Xeon, and/or XScale; and/or the like processor(s).  The CPU interacts with memory through instruction passing through conductive and/or transportive conduits (e.g., (printed) electronic and/or optic circuits) to execute stored instructions (i.e., program code) according to conventional data processing techniques.  Such instruction passing facilitates communication within the CDP and beyond through various interfaces.  Should processing requirements dictate a greater amount speed and/or capacity, distributed processors (e.g., Distributed CDP) mainframe, multi-core, parallel, and/or super-computer architectures may similarly be employed.
Reference Roberts shows in [0062]: Should processing requirements dictate a greater amount speed and/or capacity, distributed network controllers (e.g., Distributed CD Platform), architectures may similarly be employed to pool, load balance, and/or otherwise increase the communicative bandwidth required by the CD Platform. Reference Roberts describes a “CD Platform” as collectively discounting platform. This reads on the claim limitation above. Also see [0069]: where connection or communication with external processors (for added capabilities; e.g., crypto devices)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Roberts in the system of Acuna-Rohter, in order to provide for a system that allows the database may be implemented as a mix of data structures, objects, and relational structures.  Databases may be consolidated and/or distributed in countless variations through standard data processing techniques.  Portions of databases, e.g., tables, may be exported and/or imported and thus decentralized and/or integrated as taught by Reference Roberts (see at least in [0051]) so that the process of transaction processing can be made more efficient and effective.

As per claims 4 and 17: 
Regarding the claim limitations above:
“wherein said determining whether to increase or decrease the processing rate is further based on whether a queue rate at which requested transactions are added to the queue is larger than the de-queue rate.”
In the claim limitations above:
“wherein said determining whether to increase or decrease the processing rate” is shown:
In [0050]: Acuna-Rohter shows the necessity for eliminating low-risk messages, thereby reducing the amount of data consumed over the communications medium.  This then increases the amount of bandwidth available for other communications or allows for the use of a lesser bandwidth, and potentially lesser cost, communications medium. Further, in [0055]: shows a risk management module, also see Fig. 1, # 134, one or more of the trading system components, including the user database 102, the account data module 104, the match engine module 106, the trade database 108, the order book module 110, the market data module 112, the risk management module 134, the order processing module 136, the message management module 140, the market condition prediction module 142, or other component of the exchange computer system 100. Further, in [0140]-[0156], the minimizing market participant risk by keeping the participant informed of delays that may occur in the transaction processing and also finding ways to minimize transaction processing time using many different methods including transaction volume or size based transaction processing for a user. Further, in [0070]: shows processing strategies may include multiprocessing, multitasking, parallel processing and the like. [0079]: distributed processing, component/object distributed processing, and parallel processing. [0249]: In certain circumstances, multitasking and parallel processing may be advantageous. This reads on “increase processing rate” in the claim above.
Further, Roberts shows at least in [0057]: Should processing requirements dictate a greater amount speed and/or capacity, distributed processors (e.g., Distributed CDP) mainframe, multi-core, parallel, and/or super-computer architectures may similarly be employed.
Reference Roberts and Reference Acuna-Rohter are analogous prior art to the claimed invention because both primary reference and secondary reference perform order or transaction processing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Roberts in the system of Acuna-Rohter, in order to provide for a system that allows the database may be implemented as a mix of data structures, objects, and relational structures.  Databases may be consolidated and/or distributed in countless variations through standard data processing techniques.  Portions of databases, e.g., tables, may be exported and/or imported and thus decentralized and/or integrated as taught by Reference Roberts (see at least in [0051]) so that the process of transaction processing can be made more efficient and effective.
Further, regarding the claim limitations above:
“further based on whether a queue rate at which requested transactions are added to the queue is larger than the de-queue rate.”
([0020]-[0021]: where Acuna-Rohter shows calculating how long a new message added to the queue has to wait reads on “queue capacity” also transaction processing speed ([0026]) reads on “transaction rate”, [0026]: which shows measuring transaction processing speed, latency, capacity and response time, [0055]-[0064]: discusses determining the speed. 
Even though Acuna-Rohter in [0050] show reducing amount of data to increase bandwidth for other communications, it does not explicitly show “resizing the processing module”. 
Reference Roberts shows in [0062]: Should processing requirements dictate a greater amount speed and/or capacity, distributed network controllers (e.g., Distributed CD Platform), architectures may similarly be employed to pool, load balance, and/or otherwise increase the communicative bandwidth required by the CD Platform. Reference Roberts describes a “CD Platform” as collectively discounting platform. This reads on the claim limitation above.
Reference Roberts and Reference Acuna-Rohter are analogous prior art to the claimed invention because both primary reference and secondary reference perform order or transaction processing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Roberts in the system of Acuna-Rohter, in order to provide for a system that allows the database may be implemented as a mix of data structures, objects, and relational structures.  Databases may be consolidated and/or distributed in countless variations through standard data processing techniques.  Portions of databases, e.g., tables, may be exported and/or imported and thus decentralized and/or integrated as taught by Reference Roberts (see at least in [0051]) so that the process of transaction processing can be made more efficient and effective.
It should be noted that even though Reference Acuna-Rohter teaches queue capacity and transaction rate and Reference Roberts shows load balancing, and both references show the need to increase processing rates and increase capacity, but neither reference shows that a comparison of the two rates is done. As such, neither reference shows “the rate at which requested transactions are added to the queue is larger than the transaction rate.”
However, Choudhuri shows the above limitation at least in [0003], [0172]-[0175]: where Choudhuri shows how the system allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities.  The system monitors the queues of the transactions being made using various channels, and responds by adjusting the server and application resources needed for performing pre-filtering on the transactions in the queues.
Reference Choudhuri and Reference Acuna-Rohter are analogous prior art to the claimed invention because both primary reference and secondary reference perform order or transaction processing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Choudhuri in the system of Acuna-Rohter, in order to provide for a system that allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities…the capacity can be changed during times of high and low volumes, thus allowing the allocation of resources based on transaction volume, which reduces the computing, energy, labor, etc. costs as taught by Reference Choudhuri (see at least in [0003]) so that the process of transaction processing can be made more efficient and effective.

As per claims 5, 12 and 18: Acuna-Rohter shows:
further comprising:
Regarding the claim limitation above:
“forecasting a transaction spike indicating that additional requested transactions are to be added to the queue” 
It should be noted that Acuna-Rohter shows in Fig. 6, [0021]-[0022]: predicting latency estimates. [0111]: a quality value may be indicative of previously received transactions from the market participant having increased a probability that the processor will successfully match a subsequently received incoming order to buy or sell the associated financial instrument with at least one other received but unsatisfied order for a transaction counter thereto for the associated financial instrument, to at least partially satisfy one or both of the incoming order or the at least one other received order.  [0128]: the order processing module 136 may be configured to calculate and associate with particular orders a value indicative of an associated market participant's market activity quality, which is a value indicative of whether the market participant's market activity increases or tends to increase liquidity of a market. [0132]: shows An MQI may be considered a value indicating a likelihood that a particular order will improve or facilitate liquidity in a market.  That is, the value may indicate a likelihood that the order will increase a probability that subsequent requests and transaction from other market participants will be satisfied.
Even though Acuna-Rohter in [0050] show reducing amount of data to increase bandwidth for other communications, it does not explicitly show “resizing the processing module”. 
Reference Roberts shows in [0062]: Should processing requirements dictate a greater amount speed and/or capacity, distributed network controllers (e.g., Distributed CD Platform), architectures may similarly be employed to pool, load balance, and/or otherwise increase the communicative bandwidth required by the CD Platform. Reference Roberts describes a “CD Platform” as collectively discounting platform. This reads on the claim limitation above.
Applicants originally submitted specification shows “forecast a transaction spike” in [0108]:
“[00108]   The de-queue module 220 can also forecast a transaction spike indicating that additional requested transactions are to be added to the transaction queue 216…. The de-queue module 220 can forecast (e.g., weeks in advance) transaction spikes for known sales by the sellers 108(1)-108(3) of the marketplace 102.”
In light of the specification, “forecast a transaction spike” is shown by Roberts in [0109]: which shows the analytic view generated includes updated order information and forecast demand levels to improve production efficiency.  In one embodiment, forecast information may be based at least in part on other collective discount platforms, active or historical.
Reference Roberts and Reference Acuna-Rohter are analogous prior art to the claimed invention because both primary reference and secondary reference perform order or transaction processing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Roberts in the system of Acuna-Rohter, in order to provide for a system that allows the database may be implemented as a mix of data structures, objects, and relational structures.  Databases may be consolidated and/or distributed in countless variations through standard data processing techniques.  Portions of databases, e.g., tables, may be exported and/or imported and thus decentralized and/or integrated as taught by Reference Roberts (see at least in [0051]) so that the process of transaction processing can be made more efficient and effective.
It should be noted that even though Reference Acuna-Rohter teaches queue capacity and transaction rate and Reference Roberts shows load balancing, and both references show the need to increase processing rates and increase capacity, but neither reference shows that a comparison of the two rates is done. As such, neither reference shows “the rate at which requested transactions are added to the queue is larger than the transaction rate.”
However, Choudhuri shows the above limitation at least in [0003], [0172]-[0175]: where Choudhuri shows how the system allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities.  The system monitors the queues of the transactions being made using various channels, and responds by adjusting the server and application resources needed for performing pre-filtering on the transactions in the queues. Also, the reference shows in [0172]: in some embodiments of the invention, the memory capacity of the multi-staged filtering platform system 380 and software seats used for the multi-staged filtering platform application 390 are increased or decreased as necessary to handle the hundreds-of-thousands to millions of transactions that are vary daily at a financial institution.
Reference Choudhuri and Reference Acuna-Rohter are analogous prior art to the claimed invention because both primary reference and secondary reference perform order or transaction processing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Choudhuri in the system of Acuna-Rohter, in order to provide for a system that allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities…the capacity can be changed during times of high and low volumes, thus allowing the allocation of resources based on transaction volume, which reduces the computing, energy, labor, etc. costs as taught by Reference Choudhuri (see at least in [0003]) so that the process of transaction processing can be made more efficient and effective.
Regarding the claim limitation above:
“wherein said determining whether to increase or decrease the processing rate is further based on whether the processing module can process the additional requested transactions of the transaction spike”
Acuna-Rohter in [0050]: which shows reducing the number of transaction communications frees up bandwidth. However, Acuna-Rohter does not explicitly show specific determination of whether a predicted spike can be handled.
Reference Roberts shows in [0062]: Should processing requirements dictate a greater amount speed and/or capacity, distributed network controllers (e.g., Distributed CD Platform), architectures may similarly be employed to pool, load balance, and/or otherwise increase the communicative bandwidth required by the CD Platform. Reference Roberts describes a “CD Platform” as collectively discounting platform. This reads on the claim limitation above.
Reference Roberts and Reference Acuna-Rohter are analogous prior art to the claimed invention because both primary reference and secondary reference perform order or transaction processing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Roberts in the system of Acuna-Rohter, in order to provide for a system that allows the database may be implemented as a mix of data structures, objects, and relational structures.  Databases may be consolidated and/or distributed in countless variations through standard data processing techniques.  Portions of databases, e.g., tables, may be exported and/or imported and thus decentralized and/or integrated as taught by Reference Roberts (see at least in [0051]) so that the process of transaction processing can be made more efficient and effective.
It should be noted that even though Reference Acuna-Rohter teaches queue capacity and transaction rate and Reference Roberts shows load balancing, and both references show the need to increase processing rates and increase capacity, but neither reference shows that a comparison of the two rates is done. As such, neither reference shows “the processing rate is further based on whether the processing module can process the additional requested transactions of the transaction spike.”
However, Choudhuri shows the above limitation at least in [0003], [0172]-[0175]: where Choudhuri shows how the system allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities.  The system monitors the queues of the transactions being made using various channels, and responds by adjusting the server and application resources needed for performing pre-filtering on the transactions in the queues. Also, the reference shows in [0172]: in some embodiments of the invention, the memory capacity of the multi-staged filtering platform system 380 and software seats used for the multi-staged filtering platform application 390 are increased or decreased as necessary to handle the hundreds-of-thousands to millions of transactions that are vary daily at a financial institution. Further, in [0174] in one embodiment the financial institution monitors the number of transactions in the queues that are received and sent by the financial institution in real-time and varies the capacity of the system and application as the number of transactions in the queues change.  In other embodiments of the invention, instead of, or in conjunction with, monitoring the queues to determine the capacity needed as the queues change, the capacity may be allocated for days or times within a day in the future based on the historical transaction volume trends that have occurred in the past.
Reference Choudhuri and Reference Acuna-Rohter are analogous prior art to the claimed invention because both primary reference and secondary reference perform order or transaction processing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Choudhuri in the system of Acuna-Rohter, in order to provide for a system that allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities…the capacity can be changed during times of high and low volumes, thus allowing the allocation of resources based on transaction volume, which reduces the computing, energy, labor, etc. costs as taught by Reference Choudhuri (see at least in [0003]) so that the process of transaction processing can be made more efficient and effective.

As per claim 11: 
Regarding the claim limitations below: 
“determining a de-queue rate of the processing module, the de-queue rate indicating a rate at which the requested transactions are de-queued, and 
wherein said determining whether to increase or decrease the processing rate is further based on whether a queue rate at which requested transactions are added to the queue is larger than the de-queue rate.”
Even though Acuna-Rohter and Roberts shows daemon or background processes, such as [0050] in Acuna-Rohter where the bandwidth is increased is an example of a background/ backend/ daemon process. ([0026]), also Acuna-Rohter shows generating latency tables so that actual response time, processing time and latency time can be analyzed (Fig. 5, #504, [0195]). Here, transaction processing speed reads on “transaction rate”. In [0050]: Acuna-Rohter shows the necessity for eliminating low-risk messages, thereby reducing the amount of data consumed over the communications medium.  This then increases the amount of bandwidth available for other communications or allows for the use of a lesser bandwidth, and potentially lesser cost, communications medium. Further, in [0055]: shows a risk management module, also see Fig. 1, # 134, one or more of the trading system components, including the user database 102, the account data module 104, the match engine module 106, the trade database 108, the order book module 110, the market data module 112, the risk management module 134, the order processing module 136, the message management module 140, the market condition prediction module 142, or other component of the exchange computer system 100. Further, in [0140]-[0156], the minimizing market participant risk by keeping the participant informed of delays that may occur in the transaction processing and also finding ways to minimize transaction processing time using many different methods including transaction volume or size based transaction processing for a user. Further, in [0070]: shows processing strategies may include multiprocessing, multitasking, parallel processing and the like. [0079]: distributed processing, component/object distributed processing, and parallel processing. [0249]: In certain circumstances, multitasking and parallel processing may be advantageous.)
Even though Acuna-Rohter in [0050] show reducing amount of data to increase bandwidth for other communications, it does not explicitly show “resizing the processing module”. 
Reference Roberts shows in [0062]: Should processing requirements dictate a greater amount speed and/or capacity, distributed network controllers (e.g., Distributed CD Platform), architectures may similarly be employed to pool, load balance, and/or otherwise increase the communicative bandwidth required by the CD Platform. Reference Roberts describes a “CD Platform” as collectively discounting platform. This reads on the claim limitation above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Roberts in the system of Acuna-Rohter, in order to provide for a system that allows the database may be implemented as a mix of data structures, objects, and relational structures.  Databases may be consolidated and/or distributed in countless variations through standard data processing techniques.  Portions of databases, e.g., tables, may be exported and/or imported and thus decentralized and/or integrated as taught by Reference Roberts (see at least in [0051]) so that the process of transaction processing can be made more efficient and effective.

As per claim 21:
wherein the processing module comprises a plurality of processing modules, and wherein the resizing the process module comprises removing one of the processing modules from the plurality of processing modules or adding a new processing module to the plurality of processing modules.
([0020]-[0021]: where Acuna-Rohter shows calculating how long a new message added to the queue has to wait reads on “queue capacity” also transaction processing speed ([0026]) reads on “transaction rate”. Also see, [0050]: shows the necessity for eliminating low-risk messages, thereby reducing the amount of data consumed over the communications medium.  This then increases the amount of bandwidth available for other communications or allows for the use of a lesser bandwidth, and potentially lesser cost, communications medium).
Regarding the claim limitation below:
“wherein the resizing the process module”
In [0050]: Acuna-Rohter shows the necessity for eliminating low-risk messages, thereby reducing the amount of data consumed over the communications medium.  This then increases the amount of bandwidth available for other communications or allows for the use of a lesser bandwidth, and potentially lesser cost, communications medium. Further, in [0055]: shows a risk management module, also see Fig. 1, # 134, one or more of the trading system components, including the user database 102, the account data module 104, the match engine module 106, the trade database 108, the order book module 110, the market data module 112, the risk management module 134, the order processing module 136, the message management module 140, the market condition prediction module 142, or other component of the exchange computer system 100. Further, in [0140]-[0156], the minimizing market participant risk by keeping the participant informed of delays that may occur in the transaction processing and also finding ways to minimize transaction processing time using many different methods including transaction volume or size based transaction processing for a user. Further, in [0070]: shows processing strategies may include multiprocessing, multitasking, parallel processing and the like. [0079]: distributed processing, component/object distributed processing, and parallel processing. [0249]: In certain circumstances, multitasking and parallel processing may be advantageous. This reads on “increase a processing rate” in the claim above.
Further, Roberts shows at least in [0057]: Should processing requirements dictate a greater amount speed and/or capacity, distributed processors (e.g., Distributed CDP) mainframe, multi-core, parallel, and/or super-computer architectures may similarly be employed.
Reference Roberts and Reference Acuna-Rohter are analogous prior art to the claimed invention because both primary reference and secondary reference perform order or transaction processing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Roberts in the system of Acuna-Rohter, in order to provide for a system that allows the database may be implemented as a mix of data structures, objects, and relational structures.  Databases may be consolidated and/or distributed in countless variations through standard data processing techniques.  Portions of databases, e.g., tables, may be exported and/or imported and thus decentralized and/or integrated as taught by Reference Roberts (see at least in [0051]) so that the process of transaction processing can be made more efficient and effective.
Further, Choudhuri also shows “wherein the resizing the process module comprises removing one of the processing modules from the plurality of processing modules or adding a new processing module to the plurality of processing modules” in [0003]: The multi-stage filtering process allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities.  The system monitors the queues of the transactions being made using various channels, and responds by adjusting the server and application resources needed for performing pre-filtering on the transactions in the queues….. The capacity can be changed during times of high and low volumes, thus allowing the allocation of resources based on transaction volume, which reduces the computing, energy, labor, etc. costs associated with fraud detection systems without losing the ability to detect almost all of the fraudulent transactions occurring.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Choudhuri in the system of Acuna-Rohter, in order to provide for a system that allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities…the capacity can be changed during times of high and low volumes, thus allowing the allocation of resources based on transaction volume, which reduces the computing, energy, labor, etc. costs as taught by Reference Choudhuri (see at least in [0003]) so that the process of transaction processing can be made more efficient and effective.


Claims 6, 8, 13 -14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acuna-Rohter; Jose Antonio et al. (US 2017/0103457), further in view of Roberts; Matthew P. (US 2013/0046598), Choudhuri; Somnath et al. (US 2013/0024361) and ONG; David (US 2013/0051237) and Carlson; Mark et al. (US 2011/0046969).

As per claims 6, 13 and 19: 
Regarding the claim limitations below: 
“wherein the processing module comprises a transaction daemon and one or more work modules, wherein the transaction daemon is configured to manage execution of the one or more work modules, and 
wherein each of the one or more work modules is for, de-queuing a respective requested transaction from the queue, and initiating processing of the respective requested transaction.”
Even though Acuna-Rohter and Roberts shows daemon or background processes, such as [0050] in Acuna-Rohter where the bandwidth is increased is an example of a background/ backend/ daemon process. ([0026]), also Acuna-Rohter shows generating latency tables so that actual response time, processing time and latency time can be analyzed (Fig. 5, #504, [0195]). Here, transaction processing speed reads on “transaction rate”. In [0050]: Acuna-Rohter shows the necessity for eliminating low-risk messages, thereby reducing the amount of data consumed over the communications medium.  This then increases the amount of bandwidth available for other communications or allows for the use of a lesser bandwidth, and potentially lesser cost, communications medium. Further, in [0055]: shows a risk management module, also see Fig. 1, # 134, one or more of the trading system components, including the user database 102, the account data module 104, the match engine module 106, the trade database 108, the order book module 110, the market data module 112, the risk management module 134, the order processing module 136, the message management module 140, the market condition prediction module 142, or other component of the exchange computer system 100. Further, in [0140]-[0156], the minimizing market participant risk by keeping the participant informed of delays that may occur in the transaction processing and also finding ways to minimize transaction processing time using many different methods including transaction volume or size based transaction processing for a user. Further, in [0070]: shows processing strategies may include multiprocessing, multitasking, parallel processing and the like. [0079]: distributed processing, component/object distributed processing, and parallel processing. [0249]: In certain circumstances, multitasking and parallel processing may be advantageous.)
Since neither reference explicitly shows backend processing, prior art Carlson is being used to show “daemon” in the claim limitations.
Carlson shows backend processing at least in [0031] as such Carlson shows “daemon” at least in [0031]. 
Reference Carlson and Reference Acuna-Rohter are analogous prior art to the claimed invention because both primary reference and secondary reference perform order or transaction processing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Carlson in the system of Acuna-Rohter, in order to provide for a system that allows use of the alias for processing transactions, which has many advantages over conventional ways of using one's name or other details.  First, a merchant or consumer needs to divulge his personal and financial details to the other party while conducting a transaction.  The merchant and/or the consumer merely have to provide his alias to the other party in the transaction.  The backend processing may then use the alias information and process the transaction as taught by Reference Carlson (see at least in [0031]) so that the process of transaction processing can be made more efficient and effective.

As per claims 8, 14 and 20: 
Regarding the claim limitations below:
“wherein said determining whether to increase or decrease the processing rate comprises determining whether to resize the transaction daemon; and 
further comprising, in response to a determination that the transaction daemon should be resized, resizing the transaction daemon by a resizing factor to change a number of the one or more work modules.”
Even though Acuna-Rohter and Roberts shows daemon or background processes, such as [0050] in Acuna-Rohter where the bandwidth is increased is an example of a background/ backend/ daemon process since neither reference explicitly shows backend processing, prior art Carlson is being used to show “daemon” in the claim limitations.
Carlson shows backend processing at least in [0031] as such Carlson shows “daemon” at least in [0031]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Carlson in the system of Acuna-Rohter, in order to provide for a system that allows use of the alias for processing transactions, which has many advantages over conventional ways of using one's name or other details.  First, a merchant or consumer needs to divulge his personal and financial details to the other party while conducting a transaction.  The merchant and/or the consumer merely have to provide his alias to the other party in the transaction.  The backend processing may then use the alias information and process the transaction as taught by Reference Carlson (see at least in [0031]) so that the process of transaction processing can be made more efficient and effective.
Further, even though Acuna-Rohter in [0050] show reducing amount of data to increase bandwidth for other communications, it does not explicitly show “resizing the processing module”.
Reference Roberts shows in [0062]: Should processing requirements dictate a greater amount speed and/or capacity, distributed network controllers (e.g., Distributed CD Platform), architectures may similarly be employed to pool, load balance, and/or otherwise increase the communicative bandwidth required by the CD Platform. Reference Roberts describes a “CD Platform” as collectively discounting platform. This reads on the claim limitation above.
Reference Roberts and Reference Acuna-Rohter are analogous prior art to the claimed invention because both primary reference and secondary reference perform order or transaction processing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Roberts in the system of Acuna-Rohter, in order to provide for a system that allows the database may be implemented as a mix of data structures, objects, and relational structures.  Databases may be consolidated and/or distributed in countless variations through standard data processing techniques.  Portions of databases, e.g., tables, may be exported and/or imported and thus decentralized and/or integrated as taught by Reference Roberts (see at least in [0051]) so that the process of transaction processing can be made more efficient and effective.

Response to Argument
Applicant’s Argument #1
	Applicants argue on pages 9-11 of applicant’s remarks that the claim limitations “modifying the de-queue rate when the available queue capacity is not at the predetermined level” are not shown by prior art.
Response to Argument #1




Regarding the claim limitations below:
“modifying the de-queue rate when the available queue capacity is not at the predetermined level.”
([0020]-[0021]: where Acuna-Rohter shows calculating how long a new message added to the queue has to wait reads on “queue capacity” also transaction processing speed ([0026]) reads on “transaction rate”, [0026]: which shows measuring transaction processing speed, latency, capacity and response time, [0055]-[0064]: discusses determining the speed. 
Even though Acuna-Rohter in [0050] show reducing amount of data to increase bandwidth for other communications, it does not explicitly show “resizing the processing module”. 
Reference Roberts shows in [0062]: Should processing requirements dictate a greater amount speed and/or capacity, distributed network controllers (e.g., Distributed CD Platform), architectures may similarly be employed to pool, load balance, and/or otherwise increase the communicative bandwidth required by the CD Platform. Reference Roberts describes a “CD Platform” as collectively discounting platform. This reads on the claim limitation above.
Reference Roberts and Reference Acuna-Rohter are analogous prior art to the claimed invention because both primary reference and secondary reference perform order or transaction processing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Roberts in the system of Acuna-Rohter, in order to provide for a system that allows the database may be implemented as a mix of data structures, objects, and relational structures.  Databases may be consolidated and/or distributed in countless variations through standard data processing techniques.  Portions of databases, e.g., tables, may be exported and/or imported and thus decentralized and/or integrated as taught by Reference Roberts (see at least in [0051]) so that the process of transaction processing can be made more efficient and effective.
It should be noted that even though Reference Acuna-Rohter teaches queue capacity and transaction rate and Reference Roberts shows load balancing, and both references show the need to increase processing rates and increase capacity, but neither reference shows that a comparison of the two rates is done. As such, neither reference shows “rate” in the above claim limitation.
However, Choudhuri shows the above limitation at least in [0003], [0172]-[0175]: where Choudhuri shows how the system allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities.  The system monitors the queues of the transactions being made using various channels, and responds by adjusting the server and application resources needed for performing pre-filtering on the transactions in the queues.
Reference Choudhuri and Reference Acuna-Rohter are analogous prior art to the claimed invention because both primary reference and secondary reference perform order or transaction processing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Choudhuri in the system of Acuna-Rohter, in order to provide for a system that allows for the ability to dynamically increase/decrease server capacity, as well as application capacity to support fraud detection activities…the capacity can be changed during times of high and low volumes, thus allowing the allocation of resources based on transaction volume, which reduces the computing, energy, labor, etc. costs as taught by Reference Choudhuri (see at least in [0003]) so that the process of transaction processing can be made more efficient and effective.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2017/0116028) Schneider; Richard. A method for queuing a transaction request.  The method may include receiving, by a processor, at least one transaction request from a transaction processing system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.N.P/           Examiner, Art Unit 3624                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624